Citation Nr: 0017975	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
paroxysmal atrial fibrillation.  

2. Entitlement to a rating in excess of 10 percent for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from August 1984 to 
August 1990, and from September 1990 to October 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1996 rating action, in 
which the RO service connected the veteran for paroxysmal 
atrial fibrillation.  The disability was evaluated as 10 
percent disabling, with an effective date from October 1995.  
In addition, the RO denied the veteran's claim of entitlement 
to service connection for a low back disorder.  The veteran 
filed an NOD in August 1996, and the RO issued an SOC the 
following month.  The veteran filed a substantive appeal in 
October 1996.  In December 1996, the veteran testified before 
a Hearing Officer at the VARO in Hartford.  A Hearing 
Officer's Decision was issued in February 1997, in which the 
veteran was granted service connection for a low back 
disorder.  The disorder was determined to be 10 percent 
disabling, with an effective date from October 1995.  A 
supplemental statement of the case (SSOC) was issued in April 
1997.  

In August 1997, the veteran submitted medical evidence with 
respect to treatment for his back, which the Board liberally 
construes as an NOD.  An SSOC was issued in June 1998.  Also 
in June 1998, the RO received a VA Form 646 (Statement of 
Accredited Representation in Appealed Case), which the Board 
liberally construes as a substantive appeal.  In August 1998, 
the veteran testified before the undersigned Member of the 
Board during a Travel Board hearing at the VARO in Hartford.  
The veteran's appeal subsequently came before the Board, 
which, in a January 1999 decision, remanded the appeal back 
to the RO for additional development.  Additional SSOC's were 
issued in July and December 1999.  

The Board notes that the veteran had also perfected an appeal 
as to the issue of service connection for a left ankle 
sprain.  During the above noted Travel Board hearing, the 
veteran withdrew his appeal with respect to that issue, and 
thus it is no longer in appellate status.  

REMAND

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The veteran has asserted that the service-connected 
disabilities at issue are worse than currently evaluated by 
the RO, and he has, therefore, stated claims which are well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  

As noted above, the veteran's appeal was remanded by the 
Board to the RO in January 1999.  As part of the remand 
order, the RO was instructed to schedule the veteran for VA 
cardiology and orthopedic examinations.  The examinations 
were scheduled in July 1999, but the veteran failed to 
report.  It was determined, however, that notification of the 
time and date of the examinations had been sent to the wrong 
address.  Thereafter, the veteran was rescheduled for VA 
examinations for which notification was sent to his correct 
address of record.  He again failed to report.  

We note that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with paragraphs (b) or 
(c) of 38 C.F.R. § 3.655, as appropriate.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

In this respect, the Board is cognizant that section 3.655 
does not address subsequent claims for ratings in excess of 
those assigned after the initial rating action granting 
service connection.  While the VA examinations scheduled were 
not associated with claims for increased ratings, they also 
were not examinations scheduled in conjunction with original 
compensation claims.  In this instance, since the law and 
regulations do not give more specific guidance, we find the 
veteran's claims more analogous to claims for increased 
ratings, given that entitlement to service-connected 
compensation has already been established.  

With this in mind, the Board finds that 38 C.F.R. § 3.655 
effectively precludes the Board, or the RO, from proceeding 
to adjudicate the veteran's claims on the merits if he has 
failed to appear without good cause for a scheduled 
examination in connection with a subsequent claim for a 
rating in excess of that assigned after the initial rating 
action granting service connection.  Because the veteran's 
failure to report for the October 1999 VA examinations is 
without explanation, it may be said that his absence was 
without good cause.  In addition, it should be noted that no 
evidence has been presented to rebut the presumption that the 
veteran was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet.App. 44, 53-55 
(1995).  Therefore, the claims for ratings in excess of 10 
percent for both paroxysmal atrial fibrillation and a low 
back disorder could be denied.  

The Board notes, however, that the RO did not raise the issue 
of the consequences of the veteran's failure to report for 
the VA examination, and simply proceeded with the appellate 
process, including the issuance of an SSOC on the merits of 
the claim and eventual certification of the appeal to the 
Board.  The U.S. Court of Appeals for Veterans Claims has 
held that, when the Board addresses an issue that has not 
been addressed by the RO, the Board must consider whether the 
appellant would be prejudiced by the Board's going forward on 
that issue without first remanding for the RO to adjudicate 
the issue in the first instance.  Bernard v. Brown, 4 
Vet.App. 384, 392-394 (1993).  An opinion of the VA General 
Counsel, VAOPGCPREC 16-92, has held that whether remand is 
required will depend upon the circumstances of each 
individual case.  See Bernard, supra.

In this regard, the Board acknowledges that the present 
decision constitutes the first occasion on which the veteran 
has been notified that a failure to report for his scheduled 
VA examinations, without good cause, can result in a denial 
of his claims for ratings in excess of the currently assigned 
10 percent.  He has not yet been afforded an opportunity to 
present argument and/or evidence on this question, nor has he 
been provided an SOC or SSOC with respect to this issue.  
Thus, the Board will remand the matter to the RO to avoid the 
possibility of prejudice to the claimant.  38 C.F.R. § 19.9 
(1999).

The Board further notes, however, that the Court has 
emphasized, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  See also Olson v. Principi, 
3 Vet.App. 480, 483 (1992).  In this case, it appears that 
the duty to assist has been frustrated by the veteran's 
failure to report for the examination needed to produce 
evidence essential to his claim.  It is unfortunate that, due 
to the veteran's failure to respond to the RO, we must remand 
this case.  We trust that, when apprised of the regulation 
cited above, he will respond appropriately.

Finally, the Board recognizes that the Court has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  In view of the Court's holding in Fenderson, the RO 
should consider whether the veteran is entitled to a 
"staged" rating for his service-connected paroxysmal atrial 
fibrillation and/or his low back disorder, as the Court has 
indicated can be done in this type of case.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The veteran should be permitted to 
submit or identify any evidence in 
support of his claim.  Any evidence so 
identified should be obtained by the 
RO.  

2. The RO should expressly notify the 
veteran of the provisions of 38 C.F.R. 
§ 3.655 (1999), advise him that his 
failure to report for a VA 
examination, without good cause, will 
result in denial of his claim, and 
permit him to submit any argument, 
evidence, or comment with respect to 
"good cause" in this case.  

3. If the RO determines that the veteran 
has provided "good cause" for his 
failure to appear for the scheduled 
October 1999 VA examinations in 
conjunction with his claims, the 
veteran should be rescheduled for VA 
examinations to evaluate the level of 
disability of his service-connected 
paroxysmal atrial fibrillation and low 
back disorder.  Documentation of the 
veteran's notification of the 
scheduling of the examination(s) 
should be associated with the claims 
file.  

4. With respect to paroxysmal atrial 
fibrillation, the veteran should be 
scheduled for a cardiology 
examination.  Before evaluating the 
veteran, the examiner should review 
the claims folder, including a copy of 
this Remand and any evidence added to 
the record.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical 
findings, and diagnoses.  In 
particular, the veteran should undergo 
a treadmill test, or other appropriate 
examination, and findings recorded 
should give an estimation of the 
veteran's level of activity, expressed 
in terms of METs.  Furthermore, the 
examiner should opine whether the 
veteran's paroxysmal atrial 
fibrillation is more likely to result 
in infrequent attacks, or is better 
described as severe, resulting in 
frequent attacks.

5. With respect to his low back disorder, 
the veteran should be scheduled for an 
orthopedic examination.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and 
any evidence added to the record.  The 
examiner's report should fully set 
forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  The examiner should state 
whether the veteran exhibits any 
limitation on range of motion testing 
with respect to his back, and whether 
such limitation is slight, moderate, 
or severe.  Also, the examiner should 
comment on any functional loss the 
veteran has as a result of pain, i.e., 
whether there is any functional loss 
in the back due to weakened movement, 
excess fatigability, incoordination, 
or pain on use, and whether such loss 
is slight, moderate, or severe.  
Furthermore, the examiner should 
provide an opinion as to whether the 
veteran's subsequently discovered disc 
herniation is or is not related to his 
service-connected back disorder, and 
whether any of the veteran's current 
back complaints are directly related 
to his herniated disc.  

6. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claims, 
with particular consideration to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  If action taken remains adverse 
to the veteran, he and his accredited 
representative should be furnished an 
SSOC concerning all evidence added to 
the record since the last SSOC, 
including, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Thereafter, the 
veteran and his representative should 
be given an opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise in order.

7. If the veteran fails to provide 
evidence of what the RO considers to 
be "good cause," for his failure to 
have reported for the scheduled 
October 1999 examinations, or if he 
does not respond to the RO's request, 
the RO should deny the claims on the 
basis of the failure to report for 
scheduled examinations without good 
cause.  It should subsequently issue 
the veteran an SSOC on the question of 
whether the claims for ratings in 
excess of 10 percent for paroxysmal 
atrial fibrillation and a low back 
disorder should be denied due to 
failure to report for VA examinations.  
The SSOC should contain a summary of 
the pertinent facts and a summary of 
the applicable laws and regulations.  
As is required above, the case should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



